COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 TONI PATRICK,                                                  No. 08-15-00148-CV
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                              193rd District Court
                                                 §
 BOLD ROOFING CO.,                                             of Dallas County, Texas
                                                 §
                        Appellee.                                (TC # DC-14-06390)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the joint motion to vacate the trial court’s

judgment and concludes the joint motion should be granted, in accordance with the opinion of

this Court. Therefore the trial court’s judgment is set aside and the cause is remanded to the trial

court for further proceedings in accordance with the parties’ agreement. No order regarding

costs is made. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF JULY, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.